PER CURIAM.
Appellant, David Joseph Cernance, appeals a judgment and sentence entered on his conviction by a jury of receiving stolen property.
The trial court in its judgment adjudicated appellant guilty of receiving stolen property. The judgment, however, failed to recite that appellant received the property with knowledge of its stolen character, or of circumstances that would put a reasonable person on inquiry as to its stolen character. Such a judgment fails to adjudicate appellant guilty of possession of stolen property under conditions which make such having, receiving and concealing a criminal offense. Mathis v. State, 1938, 134 Fla. 352, 184 So. 89; Perkins v. State, 1936, 126 Fla. 707, 171 So. 655; Biesendorfer v. State, Fla.App.1969, 227 So.2d 322.
We have considered the remaining points raised on appeal by appellant, and determine them to be without merit.
Accordingly, the judgment is reversed and the sentence is vacated and set aside, and the cause remanded for entry of judgment consistent with the views herein expressed and imposition of sentence as the justice of the cause shall require.
Reversed and remanded, with directions.
CROSS, C. J., and McCAIN and REED, JJ., concur.